Exhibit Exact Name of Registrant as Specified in its Charter Country of Incorporation Hydrogen Shipping Company Limited Malta Oxygen Shipping Company Limited Malta Annapolis Shipping Company Limited Malta Helium Shipping Company Limited Malta Blueberry Shipping Company Limited Malta Silicon Shipping Company Limited Malta Lancat Shipping Company Limited Malta Tolan Shipping Company Limited Malta Malvina Shipping Company Limited Malta Arleta Navigation Company Limited Malta Selma Shipping Company Limited Malta Royerton Shipping Company Limited Malta Samsara Shipping Company Limited Malta Lansat Shipping Company Limited Malta Farat Shipping Company Limited Malta Madras Shipping Company Limited Malta Iguana Shipping Company Limited Malta Borsari Shipping Company Limited Malta Onil Shipping Company Limited Malta Zatac Shipping Company Limited Malta Fabiana Navigation Company Limited Malta Fago Shipping Company Limited Malta Felicia Navigation Company Limited Malta Karmen Shipping Company Limited Malta Thelma Shipping Company Limited Malta Celine Shipping Company Limited Malta Seaventure Shipping Limited Marshall Islands Tempo Marine Co. Marshall Islands Star Record Owning Company Limited Marshall Islands Human Owning Company Limited Marshall Islands Classical Owning Company Limited Marshall Islands Maternal Owning Company Limited Marshall Islands Paternal Owning Company Limited Marshall Islands Argo Owning Company Limited Marshall Islands Rea Owning Company Limited Marshall Islands Gaia Owning Company Limited Marshall Islands Kronos Owning Company Limited Marshall Islands Trojan Maritime Co. Marshall Islands Atlas Owning Company Limited Marshall Islands Dione Owning Company Limited Marshall Islands Phoebe Owning Company Limited Marshall Islands UranusOwning Company Limited Marshall Islands Platan Shipping Company Limited Malta Selene Owning Company Limited Marshall Islands Tethys Owning Company Limited Marshall Islands Ioli Owning Company Limited Marshall Islands Roscoe Marine Ltd. Marshall Islands Monteagle Shipping S.A. Marshall Islands Wealth Management Inc. Marshall Islands Primelead Shareholders Inc. Marshall Islands
